Waite, J.
The question involved in this case is, whether the defendants are liable for the consequential damages, resulting to the plaintiff, from injuries received by his wife and daughter, by reason of defects in a bridge and the railing to it, which the defendants were bound to maintain and keep in repair.
The legislature have thought proper to impose upon the several towns in this state, the burden of supporting the bridges and highways within their respective limits. The inhabitants of these towns derive no especial benefit from them, other than what is common to the citizens at large. Such accommodations for public travel are necessarily required in every civilized community, and generally must be provided at the public expense.
The mode adopted for defraying such expehse in this state, is perhaps as convenient and equitable as any. At any rate, the legislature, in its wisdom, has thought proper to give that mode the preference.
The obligation resting upon towns in relation to the support of highways and bridges, is not imposed by the common law, but is wholly a creature of the statute. It has been so considered, by the supreme court of Massachusetts and Maine. Mower v. Inhabitants of Leicester, 9 Mass. R. 247. Reed v. Inhabitants of Belfast, 20 Maine R. 248. In England, bridges, by statute, are generally supported by counties, and highways repaired by the occupiers of lands in the parish where situated. Burn’s Justice, 164.
In order, therefore, to ascertain the extent of the duties and liabilities of towns, in relation to this subject, we must look to our statute. The first section makes it their duty to build and keep in repair the necessary roads and bridges within their respective limits, unless it may belong to some particular person or corporation to maintain them “ in any particular case.”
The fourth section provides, that “ if any person shall lose a limb, break a bone, or receive any bruise or bodily injury, *479through or by means of any such defective bridge or road,” he may recover of the town “ just damages.”
The next section goes on to provide, that “ if any horse, or other beast, or cart, carriage or other property, shall receive' any injury or damage, through or by means of any defective road or bridge,” the town “ shall pay the owner of such beast or property, just damages.”
The statute contemplates but two species of injuries for which towns are made liable — injuries to the person, and injuries to property. Has the plaintiff, according to the statement in his declaration, sustained an injury in either mode ? That he has been injured in his person, is not claimed.
But it is said, that he has sustained an injury in his properly, by reason of the loss of the services of his wife and daughter, and the expenses incurred in their sickness. This is undoubtedly so. But is that the species of property of which the statute speaks ? It enumerates particular articles of personal property, — a horse, or other beast, a cart, carriage, and then adds the words, or other property. By these we are to understand property of the kind enumerated.
Had the legislature intended to make towns liable for consequential, as well as direct injuries, we think language more appropriate and explicit, would have been used. Besides, the town is to pay damages to the owner of such beast or other property — a form of expression very proper, when used in connexion with the kind of property enumerated, — but inappropriate, when applied to that species of property referred to in the argument of the plaintiff’s counsel.
We readily admit, that if the common law had made the defendants liable for injuries sustained in consequence of their defective bridges, or had the statute, in general terms, made them so liable, the plaintiff might recover. But as they are liable only to the extent prescribed by the statute, the plaintiff cannot recover, unless he brings his case within the provisions of the act.
The redress provided by the statute may have been considered by the legislature adequate, especially as against a party not particularly benefited by the bridge. The wife and daughter might each have sustained her action for the injuries received. And if the plaintiff’s personal property, his horse or his carriage, has been injured, he may also sue. But to all *480these actions, we do not think the legislature either have added, -or intended to add, another for consequential damages.
A statute of the state of Maine, very similar in its language to ours, has recently received a like construction, by the supreme court of that state. They say, “ if the legislature had contemplated extending the remedy to a person, for an injury to his servants, would it not have been natural that they should so have expressed themselves ? Not having done so, can we fairly infer, that such injuries were embraced in the words other property?” Reed v. Belfast, 20 Maine R. 246.
It is further claimed, that if the plaintiff has not brought his case within the provisions of the sections already cited, there is still another, more comprehensive in its terms, relating to the railings of bridges : and that he complains of injuries occasioned as well by the railing, as of the bridge itself.
The sixth section of the act makes it the duty of towns to maintain a sufficient railing on the sides of bridges, which they are required to keep in repair ; and that “ if any person shall suffer any damage in his person or property, by reason of any defect in such railing, such town shall pay to him who shall suffer, just damages.
It is true, there is not. in this clause, as in the preceding, any words used in connexion with the word properly, calculated to limit its operation to any particular species. But it immediately follows one in which the operation of the term is limited, and must be considered as having the same construction. It would be very strange, if the legislature had intended to make towns liable for injuries occasioned by defects in the railing of a bridge, when they would not be liable for like injuries, resulting from defects in the bridge itself. By the expression “ damage in his person or property,” must be understood such damages as are specified in the preceding parts of the statute relating to like injuries.
Our opinion, therefore, is, that the plaintiff is not entitled to recover for the injuries of which he complains in his declara-tidn, either by virtue of the common law, or any statute of this state.
In this opinion the other judges concurred.
Declaration insufficient.